Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.        This action responds to the amendment filed on 04-21-2022.  Claims 1-5, 8-14, and 17-20 have been amended.  Claims 1-20 are pending.  

Double Patenting
4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,042,595. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (17/023,265) claim limitations are broader than claims 1-48 of U.S. Patent No. 10,042,595 as shown in the table below.
    Instant   Application No. 17/023,265
                       US PAT. 10,042,595
1. (Currently Amended) A method, comprising: at a wearable audio output device that is in communication with a first device with a display device and with a second device that is different from the first device: while outputting, via the wearable audio output device, first audio from the first device, receiving a first input corresponding to a request to output, via the wearable audio output device, second audio from the second device; and in response to receiving the first input: in accordance with a determination that the second audio from the second device satisfies audio priority criteria with respect to the first audio from the first device: ceasing to output, via the wearable audio output device, the first audio from the first device; outputting, via the wearable audio output device, the second audio from the second device; and causing the first device to display, via the display device of the first device, a first alert indicating that the first audio from the first device is not being output by the wearable audio output device.
 1. A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by an electronic device with a display, radio frequency (RF) circuitry for wirelessly communicating with one or more peripheral devices, and one or more input devices for receiving inputs from a user, cause the electronic device to: display a first user interface on the display; while displaying the first user interface, detect a pairing request to pair a first peripheral with the electronic device; and, in response to detecting the pairing request: determine whether the first peripheral meets coupling criteria, wherein the coupling criteria require that the first peripheral is physically coupled to a second peripheral and wherein the first peripheral and the second peripheral are configured for wireless communication with the electronic device; in accordance with a determination that the first peripheral meets the coupling criteria that require that the first peripheral is physically coupled to the second peripheral, display a pairing affordance that, when activated by a user input, initiates pairing of the electronic device with the first peripheral; and in accordance with a determination that the first peripheral does not meet the coupling criteria that require that the first peripheral is physically coupled to the second peripheral, display information concerning coupling of the first peripheral and the second peripheral.



Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.          Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suomela et al. (US 2016/0071409).in view of Behzadi et al. (US 2018/0067712).
       Consider Claim 1, Suomela teaches a method, comprising: at a wearable audio output device(see fig.1A(20)) that is in communication with a first device(see fig. 1A(50)) with a display device and with a second device(see fig. 1A(30)) that is different from the first device(see fig. 1A(50)): while outputting, via the wearable audio output device(see fig. 1A(20)), first audio from the first device(see fig. 1A(50)), receiving a first input corresponding to a request to output, via the wearable audio output device(see fig. 1A(20)), second audio from the second device(see fig. 1A(30) and see paragraphs[0031]-[0034]); and in response to receiving the first input (see figs. 3A-4): in accordance with a determination that the second audio from the second device satisfies audio priority criteria with respect to the first audio from the first device: ceasing(see figs. 1A-4) to output, via the wearable audio output device, the first audio from the first device; outputting, via the wearable audio output device, the second audio from the second device; and causing the first device to display, via the display device of the first device(see figs 1A-4 and paragraphs[0036]-[0052]); but Suomela does not clearly teach a first alert indicating that the first audio from the first device is not being output by the wearable audio output device.
     However, Behzadi teaches a first alert indicating that the first audio from the first device is not being output by the wearable audio output device (see figs. 5B-6C and paragraphs[0179]-[0202]).     
       Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Behzadi into the teaching of Suomela to provide  more efficient methods and interfaces for pairing with peripheral devices and displaying status information concerning the peripheral devices. Such methods and interfaces optionally complement or replace conventional methods for pairing peripherals. Such methods and interfaces reduce the number, extent, and/or nature of the inputs from a user and produce a more efficient human-machine interface. 
    Consider Claims 2 and 3, Suomela as modified by Behzadi teaches the method including: receiving a second input corresponding to an input received at the first device, wherein the input received at the first device corresponds to selection of the first alert; and in response to the second input: ceasing to output, via the wearable audio output device, the second audio from the second device; and outputting, via the wearable audio output device, the first audio from the first device (see figs 1A-4 and paragraphs[0036]-[0052] and discussion above claim 1); and the method including, in accordance with the determination that the second audio from the second device satisfies the audio priority criteria with respect to the first audio from the first device, causing the second device to display, via a display device of the second device, a second alert indicating that the second audio from the second device is being output by the wearable audio output device (see figs 1A-4 and paragraphs[0036]-[0052] and discussion above claim 1)
       Consider Claims 4 and 5, Suomela as modified by Behzadi teaches the method including: in response to receiving the first input: in accordance with a determination that the second audio from the second device does not satisfy the audio priority criteria with respect to the first audio from the first device: forgoing outputting, via the wearable audio output device, the second audio from the second device; and causing the second device to display, via a display device of the second device, a third alert indicating that the second audio from the second device is not being output by the wearable audio output device(see figs 1A-4 and paragraphs[0036]-[0052] and discussion above claim 1); and  the method  including: receiving a third input corresponding to an input received at the second device, wherein the input received at the second device corresponds to selection of the third alert; and in response to the third input: ceasing to output, via the wearable audio output device, the first audio from the first device; and outputting, via the wearable audio output device, the second audio from the second device(see figs 1A-4 and paragraphs[0036]-[0052] and discussion above claim 1) 
     Consider Claims 6 and 7, Suomela as modified by Behzadi teaches the method  wherein the determination that the second audio from the second device does not satisfy the audio priority criteria with respect to the first audio from the first device includes a determination that the second audio from the second device has a respective priority that is the same as a priority of the first audio from the first device(see figs 1A-4 and paragraphs[0036]-[0052]); and the method wherein the first input is received at the wearable audio output device in accordance with a determination that the first device and the second device are associated with a same respective user account (see figs 1A-4 and paragraphs[0036]-[0052] and discussion above claim 1).
     Consider Claims 8 and 9, Suomela as modified by Behzadi teaches the method  including: in accordance with a phone call being received at the second device and a determination that the first device and the second device satisfy call sharing criteria, receiving from the first device a request to output, via the wearable audio output device, a first audio alert of the phone call; wherein the first input, corresponding to the request to output, via the wearable audio output device, the second audio from the second device, is received at the wearable audio output device in accordance with the phone call being received at the second device and a determination that the first device and the second device do not satisfy the call sharing criteria, and the request to output the second audio includes a request to output, via the wearable audio output device, a second audio alert, different from the first audio alert, of the phone call  (see figs 1A-4 and paragraphs[0036]-[0052]); and the method wherein the first input, corresponding to the request to output, via the wearable audio output device, the second audio from the second device, is received at the wearable audio output device in accordance with a phone call being received at the second device, and the method includes: in accordance with the determination that the second audio from the second device satisfies audio priority criteria with respect to the first audio from the first device: causing the second device to display, via a display device of the second device, an alert that the wearable audio output device is configured to output audio from the second device, wherein the alert is displayed without regard to whether an input corresponding to a request to connect the phone call has been received at the second device (see figs 1A-4 and paragraphs[0036]-[0052]).
       Consider Claim 10, Suomela teaches a method a wearable audio output device(see fig. 1A(20)), comprising: one or more processors; and memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for, while the wearable audio output device(see fig. 2A( and paragraphs [0041]-[0045]) is in communication with a first device with a display device(see fig. 1A(50)) and with a second device(see fig. 1A(30)) that is different from the first device: while outputting, via the wearable audio output device( see fig. 1A(20)), first audio from the first device(see fig. 1A(50)), receiving a first input corresponding to a request to output, via the wearable audio output device(see fig. 1A), second audio from the second device; and in response to receiving the first input(see figs. 3A-4): in accordance with a determination that the second audio from the second device satisfies audio priority criteria with respect to the first audio from the first device(see fig. 1A(30) and see paragraphs[0031]-[0034]): ceasing to output, via the wearable audio output device(see figs. 3A-4), the first audio from the first device; outputting, via the wearable audio output device, the second audio from the second device; and causing the first device to display, via the display device of the first device (see figs. 5B-6C and paragraphs[0179]-[0202]) (see figs 1A-4 and paragraphs[0036]-[0052]); but Suomela does not clearly teach a first alert indicating that the first audio from the first device is not being output by the wearable audio output device.
     However, Behzadi teaches a first alert indicating that the first audio from the first device is not being output by the wearable audio output device (see figs. 5B-6C and paragraphs[0179]-[0202]).          
       Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Behzadi into the teaching of Suomela to provide  more efficient methods and interfaces for pairing with peripheral devices and displaying status information concerning the peripheral devices. Such methods and interfaces optionally complement or replace conventional methods for pairing peripherals. Such methods and interfaces reduce the number, extent, and/or nature of the inputs from a user and produce a more efficient human-machine interface.
    Consider Claims 11 and 12, Suomela as modified by Behzadi teaches the wearable audio output device wherein the one or more programs include instructions for: receiving a second input corresponding to an input received at the first device, wherein the input received at the first device corresponds to selection of the first alert; and in response to the second input: ceasing to output, via the wearable audio output device, the second audio from the second device; and outputting, via the wearable audio output device, the first audio from the first device(see figs 1A-4 and paragraphs[0036]-[0052] and discussion above claim 1); and the wearable audio output device wherein the one or more programs include instructions for, in accordance with the determination that the second audio from the second device satisfies the audio priority criteria with respect to the first audio from the first device, causing the second device to display, via a display device of the second device, a second alert indicating that the second audio from the second device is being output by the wearable audio output device(see figs 1A-4 and paragraphs[0036]-[0052] and discussion above claim 1) .
       Consider Claims 13 and 14, Suomela as modified by Behzadi teaches the wearable audio output device wherein the one or more programs include instructions for: in response to receiving the first input: in accordance with a determination that the second audio from the second device does not satisfy the audio priority criteria with respect to the first audio from the first device: forgoing outputting, via the wearable audio output device, the second audio from the second device; and causing the second device to display, via a display device of the second device, a third alert indicating that the second audio from the second device is not being output by the wearable audio output device(see figs 1A-4 and paragraphs[0036]-[0052] and discussion above claim 1); and the wearable audio output device wherein the one or more programs include instructions for: receiving a third input corresponding to an input received at the second device, wherein the input received at the second device corresponds to selection of the third alert; and in response to the third input: ceasing to output, via the wearable audio output device, the first audio from the first device; and outputting, via the wearable audio output device, the second audio from the second device(see figs 1A-4 and paragraphs[0036]-[0052] and discussion above claim 1). 
      Consider Claims 15 and 16, Suomela as modified by Behzadi teaches the wearable audio output device  wherein the determination that the second audio from the second device does not satisfy the audio priority criteria with respect to the first audio from the first device includes a determination that the second audio from the second device has a respective priority that is the same as a priority of the first audio from the first device(see figs 1A-4 and paragraphs[0036]-[0052]); and the wearable audio output device wherein the first input is received at the wearable audio output device in accordance with a determination that the first device and the second device are associated with a same respective user account (see figs 1A-4 and paragraphs[0036]-[0052]).
      Consider Claims 17 and 18, Suomela as modified by Behzadi teaches the wearable audio output device wherein the one or more programs include instructions for: in accordance with a phone call being received at the second device and a determination that the first device and the second device satisfy call sharing criteria, receiving from the first device a request to output, via the wearable audio output device, a first audio alert of the phone call; wherein the first input, corresponding to the request to output, via the wearable audio output device, the second audio from the second device, is received at the wearable audio output device in accordance with the phone call being received at the second device and a determination that the first device and the second device do not satisfy the call sharing criteria, and the request to output the second audio includes a request to output, via the wearable audio output device, a second audio alert, different from the first audio alert, of the phone call (see figs 1A-4 and paragraphs[0036]-[0052]); and the wearable audio output device wherein the first input, corresponding to the request to output, via the wearable audio output device, the second audio from the second device, is received at the wearable audio output device in accordance with a phone call being received at the second device, and the one or more programs include instructions for: in accordance with the determination that the second audio from the second device satisfies audio priority criteria with respect to the first audio from the first device: causing the second device to display, via a display device of the second device, an alert that the wearable audio output device is configured to output audio from the second device, wherein the alert is displayed without regard to whether an input corresponding to a request to connect the phone call has been received at the second device (see figs 1A-4 and paragraphs[0036]-[0052]). 
       Consider Claims 19 and 20, Suomela as modified by Behzadi teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by a wearable audio output device that is in communication with a first device with a display device and with a second device that is different from the first device, cause the wearable audio output device to: while outputting, via the wearable audio output device, first audio from the first device, receive a first input corresponding to a request to output, via the wearable audio output device, second audio from the second device; and in response to receiving the first input: in accordance with a determination that the second audio from the second device satisfies audio priority criteria with respect to the first audio from the first device: cease to output, via the wearable audio output device, the first audio from the first device; output, via the wearable audio output device, the second audio from the second device; and cause the first device to display, via the display device of the first device, a first alert indicating that the first audio from the first device is not being output by the wearable audio output device(see figs 1A-4 and paragraphs[0036]-[0052]); and the non-transitory computer readable storage medium wherein the one or more programs include instructions, which, when executed by the wearable audio output device, cause the wearable audio output device to: receive a second input corresponding to an input received at the first device, wherein the input received at the first device corresponds to selection of the first alert; and in response to the second input: cease to output, via the wearable audio output device, the second audio from the second device; and output, via the wearable audio output device, the first audio from the first device (see figs 1A-4 and paragraphs[0036]-[0052]).
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                 Conclusion
9.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Jorgovanovic (US Pat.10,735,554) is cited to show other related the SYSTEMS, METHODS, AND GRAPHICAL USER INTERFACES FOR AUTOMATIC AUDIO ROUTING.

10.             Any response to this action should be mailed to: 

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 05-16-2022